Ogden, P. J.
This suit was originally brought by the heirs of Samuel Lowry, deceased, for a partition of the lands belonging to the estate. Mrs. Mary M. Dunnovant, one of the heirs, answered, claiming the right to have certain portions of the land belonging to said estate set *219apart to her and her vendees. Z. M. Griffin intervened and claimed a certain specific forty acres of the land in controversy by reason of his purchase from Mrs. Dunnovant, one of the heirs, since the institution of this suit. To his plea of intervention the plaintiffs excepted, and their exceptions having been sustained, the plea of intervention was dismissed, and the intervenor, Griffin, has appealed. It must be understood that Mrs. Dunnovant nor her heirs have joined in this appeal, and, in consequence, we are not called upon to consider or determine her rights as against the plaintiffs, nor to settle the rights- or liabilities as between her and the appellant, Griffin, But we must determine from the record and the law what rights, if any, Griffin has as against the heirs of Samuel Lowry, and which the courts should enforce in this suit.
He had purchased the forty acres claimed by him from Mrs. Dunnovant during the pendency of this suit, and with a full knowledge, either actual or constructive, of the title of his vendor and the rights of appellants, and he does not set up the equitable plea of an innocent purchaser. Has he, then, any rights which he can maintain in this suit for partition by the heirs % We think not. This question has been so often decided by this court that we deem it necessary to refer to only one or two cases where the question is definitely and destinctly settled and decided against the appellant—Good v. Combs, 28 Texas, 51; McKey v. Welch, 22 Texas, 396. Had the' appellant alleged that he was an innocent purchaser without notice, or had he set up any other equities which could only be adjusted by his intervention in this suit, he then might, with propriety, have claimed a right to a hearing. But as he wholly failed in this, we think the court did not err in sustaining the exceptions to his plea, of intervention. And the judgment is affirmed.
Affirmed..